Response to Request for Reconsideration
With response to the rejections under 35 U.S.C. 112(a), Applicant argues the following:
The Office Action rejects claims 1, 3, 5-12, and 14-19 under 35 U.S.C. § 112(a) for purportedly lacking adequate written description. Applicant respectfully traverses these rejections for at least the reason that the specification, including the drawings, the detailed description, and the original claims provide adequate written description. 

The claims are rejected for substantially the same terms as under 112(b). Applicant submits that the clarification provided herein shows the Inventors provided sufficient written description to support the claims. Clearly, the inventors had possession of the subject matter of the claims when the application was filed. 

A time stamp error tse between a time managed by a personal computer 40 (i.e., the shape data generation unit) and a time managed by a sensor head 10 (i.e., the measurement unit) is calculated based on the communication time error caused by data transmission delay between the personal computer and the sensor head 10 (see paragraph [0052]). 

A time stamp error Tne between the time managed by the personal computer 40 (i.e., the shape data generation unit) and a time managed by the NC device 32 (i.e., the tool spindle) is calculated based on the communication time error caused by data transmission delay between the personal computer and the NC device 32 (see paragraph [0053]). 

When generating shape data by the personal computer 40, the time of measurement of distance data measured by the sensor head 10 (i.e., the measurement unit) is matched with the time of coordinate data managed by the NC device 32 (i.e., the tool spindle) by using a calibration formula that is coordinate time data = sensor time data - tse + Tne (see paragraphs [0058]-[0059]). 

In light of the foregoing context, it is distinctly described in the specification of the application that the coordinate time data of the location data (that is managed by the NC device 32) is corrected by two time stamp errors "tse" and " Tne" by the shape data generation unit (the personal computer 40). 


Applicant’s argument has been considered, but is not persuasive.  In the above arguments, Applicant discusses two time stamp errors, Tne and tse.  Please note though, that Applicant doesn’t actually claim either of said time stamp errors (Tne and tse) in claim 1.  Rather, in claim 1, Applicant claims “a communication time error” and “a time error.”  The claimed communication time error is not the same as time stamp error Tne.  Applicant seemingly acknowledges this within the above arguments when stating that, “time stamp error Tne…is calculated based on the communication time error caused by data transmission delay between the personal computer and the NC device 32.”  Likewise, the claimed “time error” is not the same as time stamp error tse.  Applicant seemingly acknowledges this within the above arguments when stating that, “time stamp error tse…is calculated based on the communication time error caused by data transmission delay between the personal computer and the sensor head.”  
Said time error and said communication time error will be revisited shortly by Examiner.  Noting this, in paragraph [0052] of the specification filed on 5/28/2019, time stamp error tse is disclosed as being between the time of the non-contact sensor (110) and the time of the personal computer (40), and time stamp error tse corresponds to, tse = (t1 + t2 + t3 + t4 + t5 + t6 + t7 + t8)/2.  According to paragraph [0052], which Applicant points to in the above arguments, (t1 + t2 + t3 + t4 + t5 + t6 + t7 + t8)/2 is an average of the amount of time that is required for one way transmission of information between the non-contact sensor (110) and the personal computer (40).  Furthermore, in paragraph [0053] of the specification filed on 5/28/2019, time stamp error Tne is disclosed as being between the time of the NC device (32)/controller and the time of the personal computer (40), and time stamp error Tne corresponds to, Tne = (T1 + T2)/2.  (T1 + T2)/2 is an average of the amount of time that is required for one way transmission of information between the NC device (32)/controller and the personal computer (40).  Keeping this in mind, in claim 1, Applicant claims “a coordinate time data of the location data is corrected by a time error between a time of the measurement unit and a time of the shape generation unit and corrected by a communication time error caused by data transmission delay between the controller and the shape data generation unit.”  As can be seen in this limitation of claim 1, Applicant claims the time error and the communication time error not time stamp error tse nor time stamp error Tne.  As will be explained below, Applicant does not have disclosure for the coordinate time data being corrected by the time error and the communication time error.  Examiner will first discuss, “a coordinate time data of the location data is corrected by a time error between a time of the measurement unit and a time of the shape generation unit.”
The measurement unit, which corresponds to the sensor head (10), is shown externally in each of Figures 2B and 2C and is shown internally in a functional block diagram in Figure 3.  The sensor head (10)/measurement unit is provided with a body (12) [paragraph 0028 of the specification filed on 5/28/2019].  Provided within the body (12) are a series of elements including a wireless LAN unit (102), a measurement control unit (100), and a non-contact sensor (110).  Applicant even advises, for example, that the sensor head (10) has the wireless LAN unit (102) in paragraph [0039] of the specification.  Noting this, it is reiterated that time stamp error tse is disclosed as being between the time of the non-contact sensor (110) and the time of the personal computer (40), and time stamp error tse corresponds to, tse = (t1 + t2 + t3 + t4 + t5 + t6 + t7 + t8)/2.  According to paragraph [0052] of the specification, (t1 + t2 + t3 + t4 + t5 + t6 + t7 + t8)/2 is the average of the amount of time that is required for one way transmission of information between the non-contact sensor (110) and the personal computer (40).
When claiming a time error between a time of the measurement unit and a time of the shape generation unit, there is a time error (caused by data transmission delay) in each direction between a time of the personal computer (40)/shape generation unit and a time of the wireless LAN unit (102) of the sensor head (10)/measurement unit.  There is also a time error (also caused by data transmission delay) in each direction between the time of the personal computer (40)/shape generation unit and a time of the measurement control unit (100) of the sensor head (10)/ measurement unit.  (This is due to data transmission delay from the personal computer (40)/shape generation unit to wireless LAN unit 42, from wireless LAN unit 42 to wireless LAN unit 102, and from wireless LAN unit 102 to the measurement control unit (100) of the sensor head (10)/ measurement unit.  See Figure 5a).  There is also a time error (caused by data transmission delay) in each direction between the time of the personal computer (40)/shape generation unit and a time of the non-contact sensor (110) of the sensor head (10)/measurement unit.  
Applicant though, doesn’t advise which of these times (time of the wireless LAN unit (102); time of the measurement control unit (100); time of the measurement control unit (100)) is being referred to by generically setting forth in claim 1 “a time of the measurement unit.”  On top of this, Applicant doesn’t have disclosure for a coordinate time data of the location data is corrected by a time error between a time of the wireless LAN unit (102) of the sensor head (10)/measurement unit and a time of the personal computer (40)/shape generation unit, for example.  Rather, Applicant has disclosure for aligning of the time of the non-contact sensor (110) of the sensor head (10)/ measurement unit with the time of the personal computer (40)/shape generation unit.  Based on paragraph [0052] of the specification filed on 5/28/2019, it appears that alignment is achieved by correcting for an amount of time required for one-way transmission of information between the non-contact sensor (110) of the sensor head (10)/measurement unit and the personal computer (40)/ shape generation unit, the amount of time being (t1 + t2 + t3 + t4 + t5 + t6 + t7 + t8)/2.  Thus, Applicant doesn’t have disclosure for, “a coordinate time data of the location data is corrected by a time error between a time of the measurement unit and a time of the shape generation unit,” and as a result, Applicant’s argument concerning time stamp error tse is not found to be persuasive.  
Similarly, in claim 1, Applicant claims “a coordinate time data of the location data…is corrected by a communication time error caused by data transmission delay between the controller and the shape data generation unit.”  Like the other limitation that was just addressed, this limitation is not one for which Applicant has disclosure.  This will now be explained.  
The NC device (32), which corresponds to the claimed controller of claim 1, is shown schematically within Figure 5a of the drawings filed on 5/28/2019.  Noting this, it is reiterated that in paragraph [0053] of the specification, time stamp error Tne is disclosed as being between the time of the NC device (32)/controller and the time of the personal computer (40), and time stamp error Tne corresponds to, Tne = (T1 + T2)/2.  (T1 + T2)/2 is the average of the amount of time that is required for one way transmission of information between the NC device (32)/controller and the personal computer (40).  Noting this, when claiming a communication time error in setting forth, “a coordinate time data of the location data…is corrected by a communication time error caused by data transmission delay between the controller and the shape data generation unit,” it has to be kept in mind that there is a communication time error (due to data transmission delay) in each direction between the personal computer (40)/shape generation unit and the NC device (32)/ controller.  Applicant though, doesn’t have disclosure for a coordinate time data of the location data is corrected by communication time error between caused by data transmission delay between the NC device (32)/controller and the personal computer (40)/shape generation unit.  Rather, Applicant has disclosure for aligning of the time of the NC device (32)/controller with the time of the personal computer (40)/shape generation unit.  Based on paragraph [0053] of the specification filed on 5/28/2019, it appears that alignment is achieved by correcting for an amount of time required for one-way transmission of information between the NC device (32)/controller and the personal computer (40)/shape generation unit, the amount of time being (T1 + T2)/2.  Thus, Applicant doesn’t have disclosure for, “a coordinate time data of the location data…is corrected by a communication time error caused by data transmission delay between the controller and the shape data generation unit,” and as such, Applicant’s argument concerning time stamp error Tne is not found to be persuasive.  
Therefore, while disclosure is provided for time stamp errors, Tne and tse, there isn’t disclosure for the coordinate time data of the location data being corrected by either the time error (which is not the same as time stamp error tse nor the same as time stamp error Tne) or by the  communication time error (which is not the same as time stamp error Tne nor the same as time stamp error tse).  Based on the foregoing, Applicant’s arguments concerning 35 U.S.C. 112(a) are not found to be persuasive.  
With response to the rejections under 35 U.S.C. 112(b), Applicant argues the following:
The Examiner remarks that "wherein a coordinate time data of the location data is corrected by a time error between a time of the measurement unit and a time of the shape data generation unit and corrected by a communication time error caused by data transmission delay between the controller and the shape data generation unit" stated in Claim 1 is vague and indefinite in Item 13- 14 on Page 7 of the Office Action. This technical meaning will be understood precisely by one of ordinary skill in the art in view of the description of the specification as follows. 

A time stamp error tse between a time managed by a personal computer 40 (i.e., the shape data generation unit) and a time managed by a sensor head 10 (i.e., the measurement unit) is calculated based on the communication time error caused by data transmission delay between the personal computer and the sensor head 10 (see paragraph [0052]). 

A time stamp error Tne between the time managed by the personal computer 40 (i.e., the shape data generation unit) and a time managed by the NC device 32 (i.e., the tool spindle) is calculated based on the communication time error caused by data transmission delay between the personal computer and the NC device 32 (see paragraph [0053]). 

When generating shape data by the personal computer 40, the time of measurement of distance data measured by the sensor head 10 (i.e., the measurement unit) is matched with the time of coordinate data managed by the NC device 32 (i.e., the tool spindle) by using a calibration formula that is coordinate time data = sensor time data - tse + Tne (see paragraphs [0058]-[0059]). 

In light of the foregoing context, it is distinctly described in the specification of the application that the coordinate time data of the location data (that is managed by the NC device 32) is corrected by two time stamp errors "tse" and "Tne" by the shape data generation unit (the personal computer 40). 

Applicant’s argument has been considered, but is not persuasive.  In the above arguments, Applicant discusses two time stamp errors, Tne and tse.  Please note though, that Applicant doesn’t actually claim either of said time stamp errors (Tne and tse) in claim 1.  Rather, in claim 1, Applicant claims “a communication time error” and “a time error.”  The claimed communication time error is not the same as time stamp error Tne.  Applicant seemingly acknowledges this within the above arguments when stating that, “time stamp error Tne…is calculated based on the communication time error caused by data transmission delay between the personal computer and the NC device 32.”  Likewise, the claimed “time error” is not the same as time stamp error tse.  Applicant seemingly acknowledges this within the above arguments when stating that, “time stamp error tse…is calculated based on the communication time error caused by data transmission delay between the personal computer and the sensor head.”  Noting this, Applicant is presenting arguments toward the time stamp errors (Tne and tse), neither of which is claimed in claim 1.  By presenting arguments toward the time the time stamp errors (Tne and tse), Applicant hasn’t addressed why Applicant believes “wherein a coordinate time data of the location data is corrected by a time error between a time of the measurement unit and a time of the shape generation unit” is definite as opposed to indefinite, or why Applicant believes “wherein a coordinate time data of the location data is…corrected by a communication time error caused by data transmission delay between the controller and the shape data generation unit ” is definite as opposed to indefinite.  Please be advised that the time error and the communication time error, caused by data transmission delay, appear to be (at least part of the reason) why correction to the coordinate time data is even required.  Therefore, it is unclear as to why the coordinate time data (as claimed) would be corrected by the time error and the communication time error.  
Noting the above, when referencing paragraphs [0052] and [0053] of the specification, rather than correcting the coordinate time data by the claimed time error and the claimed communication time error, Applicant appears to disclose aligning of the time of the non-contact sensor (110) of the sensor head (10)/measurement unit with the time of the personal computer (40)/ shape generation unit by correcting for an amount of time required for one-way transmission of information between the non-contact sensor (110) of the sensor head (10)/measurement unit and the personal computer (40)/shape generation unit, and aligning of the time of the NC device (32)/ controller with the time of the personal computer (40)/shape generation unit by correcting for an amount of time required for one-way transmission of information between the NC device (32)/ controller and the personal computer (40)/shape generation unit.  	Thus, while Applicant argues above about the coordinate time data of the location data being corrected by two time stamp errors “Tne” and “tse,” the fact remains that Applicant doesn’t actually claim either of said time stamp errors (Tne and tse) in claim 1.  Rather, in claim 1, Applicant claims the “communication time error” and “ time error,” and it remains unclear as to why the coordinate time data would be corrected by the “communication time error” and “ time error.”  Therefore, Applicant’s arguments concerning 35 U.S.C. 112(b) are not found to be persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722